In a condemnation proceeding, the State of New York appeals from a judgment of *810the Court of Claims (Silverman, J.), dated August 31, 1989, which granted the claimants an additional allowance in the amount of $163,800 pursuant to EDPL 701.
Ordered that the judgment is affirmed, without costs or disbursements.
The trial court properly exercised its discretion in awarding the claimant an additional allowance pursuant to EDPL 701. The State initially offered $52,300 for the property in question. At the trial, however, the State offered proof that the appropriated site had a value of $204,000. The court determined that the claimant was entitled to an award of $344,000, plus interest. On appeal, this court adjusted the claimant’s before-interest award to $377,300 (Done Holding Co. v State of New York, 144 AD2d 528). The trial court therefore properly concluded that the award was substantially in excess of the amount initially offered to the claimant by the State (see, EDPL 701; Matter of New York City Tr. Auth. [Superior Reed, & Rattan Furniture Co.], 160 AD2d 705). In addition, the trial court properly gave retroactive effect to the amendment, effective August 7, 1987, to EDPL 701 (see, Matter of New York City Tr. Auth. [Superior Reed & Rattan Furniture Co.], supra; Matter of City of New York [Long Is. Sound Realty Co.], 160 AD2d 696; Matter of Town of Esopus [Gordon], 143 Misc 2d 193, affd 162 AD2d 829). Mangano, P. J., Thompson, Eiber and Rosenblatt, JJ., concur.